DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on 5/5/2022.
Claims 1, 3-5, 7, 9, 10, and 12 are amended, claims 2, 6, 8, and 11 are canceled, and claims 13-16 are added.
Claims 1, 3-5, 7, 9, 10, and 12-16 are currently pending and have been examined. 
This action is made FINAL.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/14/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
The Amendment filed 5/5/2022 has been entered. Applicant’s amendments to the Title and Claims have overcome each and every objection and 112(b) rejection set forth in the Non-Final Office Action mailed 1/5/2022.
As agreed during the interview on 3/25/2022, the SB08 is reissued without crossing through the reference.
Applicant’s arguments, see pages 9-10, with respect to the 103 rejection(s) of claim(s) 1 and its dependents based on the request informer being one of a light emitter and a display have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gupta (US 20180284760 A1), Evans (IDS: US 20090299524 A1), and Anderson (US 20180189748 A1).
Applicant's arguments, see page 10, with respect to the connection informer have been fully considered but they are not persuasive. Upon further consideration, Evans teaches the connection informer in at least [0034-0035]. Correspondingly, 103 rejections are made for new claims 13 and 16. New claim 14 is rejected in view of Gupta (US 20180284760 A1), Evans (IDS: US 20090299524 A1), Anderson (US 20180189748 A1), and Takaichi (US 20170144297 A1).

Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3 recites “the one of the” in lines 4 and 7. It should recite “
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Operation device in claims 1, 4-5, 7-10, and 12-16; Request generator in claims 1-2 and 16; Request informer in claim 16; Connection informer in claims 13, 14, and 16; Input device in claims 1, 14, and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The operation device’s structure is a master arm or joystick [0085]. The request generator is described as a functional block implemented by the processor of the control device reading and executing a program stored in memory [0028].  The request informer’s structure is described as a light emitter [0037] or a display [0086] (also see claim 1 for structure). The connection informer is a liquid crystal display [0039]. The input device includes a switch, an adjustment knob, a control lever, or a potable terminal such as a tablet computer and an operation target selector [0031].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7, 9, 10, 12-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 20180284760 A1) in view of Evans (IDS: US 20090299524 A1) and Anderson (US 20180189748 A1).

Regarding Claim 1,
Gupta teaches
A robot system comprising: a plurality of robot bodies (“Techniques described herein are directed to an inventory management system in which one or more robotic units are configured to carry out tasks automatically.” [0014]; “multiple mobile picking units may be provided with instructions for fulfilling multiple item requests at the same time (e.g., in parallel).” [0044]); 
a plurality of operation devices (“the inventory system architecture may include one or more remote manipulation devices 242.” See at least [0038]; Examiner Interpretation: The remote manipulation devices are interpreted to be operation devices because they are used by a operator to manually operate a robot.)
configured to respectively accept operation by a plurality of operators and generate operational information for causing the robot bodies to operate (“in the described system, the robotic units may, during execution of an automated procedure, encounter tasks that the robotic units are unable to perform automatically (e.g., the system may have insufficient instructions for performing the task). In this scenario, the robotic units of the described system may submit a request for manual operation to a queue of operators to complete the task. When the request reaches the top of the queue, and when an operator is available to handle the request, the operator is able to take control of the robotic unit to complete the task manually.” [0015]; “The remote manipulation device 116 may be any electronic device capable of transmitting input received from an operator to a robotic unit 102. … For example, the remote manipulation device may be a virtual reality (VR) headset capable of receiving image information (e.g., video augmented with a text overlay) and a pair of sensor gloves capable of receiving hand motion information as user input and translating that user input to computer-executable instructions. In another example, the remote manipulation device may include a display device and a joystick.” See at least [0018]); 
a plurality of motion controllers provided corresponding to the plurality of robot bodies, respectively, and configured to control operation of the corresponding robot body (“the robotic picking unit 204 may include any suitable mobility means 240. For example, the robotic picking unit 204 may include wheels and a motorized engine, such that the robotic picking unit 204 is capable of autonomous movement. In this example, the memory 226 may include a routing module 236, which may be configured to perform automated route guidance.” [0037]; Fig. 2 shows that the routing module 236 along with a processor 228 which can control the robotic unit to move, are located within the robotic unit.; Examiner Interpretation: The routing module is the motion controller. Since each robotic unit has their own, there would be multiple motion controllers corresponding to multiple control units.)
selecting any of the plurality of robot bodies (“The control unit 110 may add the request to a queue of such requests that are being worked on by one or more operators. Once the request is at the top of the queue and is selected by or assigned to an operator 114, the operator 114 may use the remote manipulation device 116 to control the robotic unit 102 and to cause it to pick the requested item.” [0019]; “In another example, an operator may be compensated based on the manual operations performed. In this example, the operator may be a member of a crowdsourcing website in which users are able to select and perform various manual operations.” [0052])
and wherein the robot system further comprises a plurality of request generators provided corresponding to the plurality of motion controllers, respectively, and configured to generate an operation request for requesting the operational information (“in the described system, the robotic units may, during execution of an automated procedure, encounter tasks that the robotic units are unable to perform automatically (e.g., the system may have insufficient instructions for performing the task). In this scenario, the robotic units of the described system may submit a request for manual operation to a queue of operators to complete the task.” [0015]; “If the item manipulation module 232 determines that insufficient instructions are available for manipulating the item, then the robotic picking unit 204 may submit a request to the control unit 202 for manual manipulation of the item by a remote operator.” See at least [0035]; “In architecture 200, a control unit 202 may be in communication with inventory management components, such as a robotic picking unit 204. A robotic picking unit 204 may be an example robotic unit 102 depicted in FIG. 1.” [0024]; Examiner Interpretation: The robotic picking unit is also the request generator and since “a robotic picking unit 204 may be an example robotic unit 102,” and Gupta discusses having a plurality of robotic units, a plurality of robot picking units would be provided corresponding to a plurality of robotic units, each having a motion controller (routing module).);
and at least one request informer configured to inform the plurality of operators that one of the request generators generates the operation request (“The control unit 110 may add the request to a queue of such requests that are being worked on by one or more operators. Once the request is at the top of the queue and is selected by or assigned to an operator 114” [0019]),

Gupta does not explicitly teach
 and configured to control operation of the corresponding robot body in response to the operational information; 
and a plurality of input devices provided corresponding to the plurality of operation devices, respectively, and configured to receive an operation for selecting any of the plurality of robot bodies 
wherein when any of the plurality of robot bodies is selected by a first input device of the plurality of input devices, in response to a condition being satisfied that the robot body selected by the first input device is operated based on the operational information output from a second -3-Application No. 16/756,060 operation device of the plurality of operation devices that corresponds to a second input device of the plurality of input devices that is different from the first input device, the motion controller corresponding to the selected robot body does not control the operation of the selected robot body based on the operational information output from a first operation device of the plurality of operation devices that corresponds to the first input device, and in response to the condition not being satisfied, the motion controller corresponding to the selected robot body controls the operation of the selected robot body based on the operational information output from the first operation device; 
the at least one request informer being one of a light emitter and a display
However, Evans teaches
A plurality of motion controllers configured to control operation of the corresponding robot body in response to the operational information (“Three controllers are shown by way of example, however, as little as two, or more than three controllers can be utilized. The system 10 permits the teach pendant 11 to be selectively connected to one or more of the controllers 13, 14 and 15 through the network 12. The single teach pendant 11 is coupled to one of the robot controllers, for example the controller 13, preferably by logging in to the controller 13 via the network 12 for actively performing a variety of tasks such as jogging, running and displaying programs.” See at least [0017-0018]; Examiner Interpretation: A teach pendent is an operation device that generates operational information that is sent to the robot controller for controlling the robot.); 
a plurality of input devices provided corresponding to the plurality of operation devices, respectively, and configured to receive an operation for selecting any of the plurality of robot bodies (“The system according to the present invention can selectively connect each of a plurality of teach pendants to each of a plurality of programmable controllers.” [0020]; “each of the multiple teach pendants 11, 21 is logged in to the individual controllers 13, 14 respectively and may remotely log in to the other controller and/or the additional controller 15 for performing passive tasks. Each teach pendant 11, 21 may remotely log in to any number of controllers for performing passive tasks and display the corresponding operating menu for each controller connected.” [0021]; “As shown in FIG. 4, the teach pendant 11, 21 has a display 30 including a central screen 31 for generating a visual display of an icon 32 identifying the robot to which the teach pendant is connected. An instruction above the icon 32 directs the user to press ENTER to change the display to a different robot to be selected. As shown in FIG. 5, the central screen 31 has multiple icons 32 through 35 each representing a different robot to be selected.” [0035]), 
wherein when any of the plurality of robot bodies is selected by a first input device of the plurality of input devices, in response to a condition being satisfied that the robot body selected by the first input device is operated based on the operational information output from a second -3-Application No. 16/756,060 operation device of the plurality of operation devices that corresponds to a second input device of the plurality of input devices that is different from the first input device, the motion controller corresponding to the selected robot body does not control the operation of the selected robot body based on the operational information output from a first operation device of the plurality of operation devices that corresponds to the first input device, and in response to the condition not being satisfied, the motion controller corresponding to the selected robot body controls the operation of the selected robot body based on the operational information output from the first operation device (“With reference to FIG. 3, the network 12 can include a server that runs a program that prevents the simultaneous connection of the teach pendant 11 and the teach pendant 21 to the same controller for performing active tasks. The network 12 has an active tasks portion 22 and a passive tasks portion 23 for the teach pendant 11 and has an active tasks portion 24 and a passive tasks portion 25 for the teach pendant 21. For example, assume that the teach pendant 11 is connected to the controller 13 for active tasks through the active tasks portion 22 as shown in FIG. 3. Then the active tasks portion 24 will prevent connection of the teach pendant 21 to the controller 13 for active tasks, but does permit connection of the teach pendant 21 to the controllers 14 and 15 for active tasks as shown in FIG. 3. In a similar manner, the teach pendant 11 is connected to the controller 13 through the passive tasks portion 23 and the teach pendant 21 is connected to the controllers 14 and 15 for passive tasks through the passive tasks portion 25. However, it may be important that the user of either of the teach pendants to know how a controller connected to the other teach pendant is operating. Thus, the server in the network 12 can permit connection of the teach pendant 11 to the controllers 14 and 15 through the passive tasks portion 23 and connection of the teach pendant 21 to the controller 13 through the passive tasks portion 25.” [0032]);
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Gupta to further include the teachings of Evans to accommodate the use of multiple operation devices for multiple robot controllers (“The shortcomings of the prior art systems are avoided by allowing the pendant to make connection via a network (Ethernet, wireless, any such connection) to any robot controller that is designated to be part of the overall system. This allows a system to be configured with multiple robot controllers and one or multiple pendants. In such a system any pendant can connect to and operate any controller. With this approach as many teach pendants as are required at a given time to do teaching operations can be provided.” See at least [0009] and [0002-0006]).

Evans also does not explicitly teach
the at least one request informer being one of a light emitter and a display
However, Anderson teaches
	“For example, the dispatcher may call the worker, send a text message to the worker, send an email to the worker, page the worker over a loudspeaker, speak to the worker using a two-way radio transceiver, speak to the worker directly, or use any suitable communication system to notify the worker of the assistance request.” [0156]; Examiner Interpretation: In the case where the request is received by text or email, a display is the request informer.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Gupta and Evans to further include the teachings of Anderson to communicate in an obvious manner to capture the attention of an operator so that the request is likely to be acknowledged.

Regarding Claim 3,
Modified Gupta teaches
The robot system of claim 1, 
Gupta further teaches
comprising a memory configured to store automatic operational information for causing each robot body to operate automatically (“Turning to the contents of the memory 206 in more detail, the memory 206 may include an operating system 212, a database containing inventory data 216 and the one or more application programs or services for implementing the features disclosed herein, including an inventory management module 214. In some embodiments, the inventory management module 214 may be configured to, in conjunction with the processors 208, manage inventory retrieval and stowage of items within the inventory management system. In some embodiments, the inventory management module 214 may be configured to receive a request for an item (e.g., a fulfillment order) and provide instructions to a robotic picking unit 204 to retrieve the requested item. In some embodiments, at least a portion of the instructions to retrieve the requested item may cause the robotic picking unit 204 to operate in an automated fashion.” See at least [0029-0030] and fig. 2.), 
wherein before the one of the request generators generates the operation request, an operation mode of the corresponding motion controller is an automatic mode in which the operation of the corresponding robot body is controlled using the automatic operational information (“in the described system, the robotic units may, during execution of an automated procedure, encounter tasks that the robotic units are unable to perform automatically (e.g., the system may have insufficient instructions for performing the task). In this scenario, the robotic units of the described system may submit a request for manual operation to a queue of operators to complete the task.” [0015]; “The instructions provided to the mobile picking units may include at least some instructions that cause the mobile picking unit to operate in an automated manner (e.g., without user interaction). In some cases, a mobile picking unit may reach a point in the received instructions in which manual operation is necessary. For example, the robotic picking unit may need to manipulate an item for which it does not have sufficient automated manipulation information. In this example, the robotic picking unit may position itself in front of the item to be retrieved and submit a request for manual operation by an operator.” [0044]), 
and when the one of the request generators generates the operation request, the operation mode is switched from the automatic mode to a manual mode in which the operation of the corresponding robot body is controlled using the operational information (“The request may be assigned to an operator (e.g., a user having access to a remote manipulation device), which may take over functions of the robotic unit and manually cause the robotic unit to perform an operation.” [0014]; “the robotic picking unit may need to manipulate an item for which it does not have sufficient automated manipulation information. In this example, the robotic picking unit may position itself in front of the item to be retrieved and submit a request for manual operation by an operator.” [0044]; Examiner Interpretation: Positioning itself in front of an item to be retrieved and submitting a request for manual operation is interpreted as the robot going from automatic mode to a manual mode when generating the request since the robot is described to go from an automatic state to a standby type state (robot remaining staged to pick up an item but not actually picking it up yet) where it waits for further manual operation by an operator.).

Regarding Claim 4,
Modified Gupta teaches
The robot system of claim 1,
Gupta further teaches
comprising a memory configured to store automatic operational information for causing each robot body to operate automatically (“Turning to the contents of the memory 206 in more detail, the memory 206 may include an operating system 212, a database containing inventory data 216 and the one or more application programs or services for implementing the features disclosed herein, including an inventory management module 214. In some embodiments, the inventory management module 214 may be configured to, in conjunction with the processors 208, manage inventory retrieval and stowage of items within the inventory management system. In some embodiments, the inventory management module 214 may be configured to receive a request for an item (e.g., a fulfillment order) and provide instructions to a robotic picking unit 204 to retrieve the requested item. In some embodiments, at least a portion of the instructions to retrieve the requested item may cause the robotic picking unit 204 to operate in an automated fashion.” See at least [0029-0030] and fig. 2.), 
wherein while each robot body operates automatically using the automatic operational information stored in the memory, the corresponding motion controller controls the operation of each robot body by using both the automatic operational information and the operational information, when the operational information is received from each operation device (“in some embodiments, each time that the robotic unit 102 relinquishes control to an operator 114, the control unit 110 may record operations performed by the operator 114. In some embodiments, the control unit 110 may use this recorded information along with one or more machine learning techniques to identify patterns for manipulating particular items. For example, the control unit 110 may record operations performed by a number of operators with respect to a particular item or type of item. Based on these recorded operations, the control unit 110 may identify an appropriate set of instructions for manipulating the particular item. In some embodiments, a set of instructions may be particular to a specific pose or position of the item. In future cases in which the robotic unit 102 is tasked with retrieving the particular item, the retrieval of the item may be entirely automated, as the robotic unit 102 may be caused to perform the learned set of instructions to manipulate the item.” [0020]; “In some embodiments, the inventory management system may generate instructions for manipulating an item (e.g., retrieving the item from a storage location) based on the manual operations most commonly performed by operators.” [0021]; “In some embodiments, the manual operation may include setting up the robotic unit to perform a task in an automated fashion. For example, the manual operation may cause an operator to view the current status of the task and provide instructions to the robotic unit (e.g., a type of grasp to use, an amount of force to use in the grasp, or a pose to initiate the grasp from).” See at least [0022]; Examiner Interpretation: The operator provides instructions, such as type of grasp, to an already automated task in which the operator made the instructions based on the viewed status of the task. The instructions provided by the operator are then learned and used to effectively operate the robot autonomously using the previous automatic plan modified by the learned set of instructions (same as using both the automatic operational information and the operational information).).

Regarding Claim 7,
Modified Gupta teaches
The robot system of claim 3,
Gupta further teaches
wherein while each robot body operates automatically using the automatic operational information stored in the memory, the corresponding motion controller controls the operation of each robot body by using both the automatic operational information and the operational information, when the operational information is received from each operation device (“in some embodiments, each time that the robotic unit 102 relinquishes control to an operator 114, the control unit 110 may record operations performed by the operator 114. In some embodiments, the control unit 110 may use this recorded information along with one or more machine learning techniques to identify patterns for manipulating particular items. For example, the control unit 110 may record operations performed by a number of operators with respect to a particular item or type of item. Based on these recorded operations, the control unit 110 may identify an appropriate set of instructions for manipulating the particular item. In some embodiments, a set of instructions may be particular to a specific pose or position of the item. In future cases in which the robotic unit 102 is tasked with retrieving the particular item, the retrieval of the item may be entirely automated, as the robotic unit 102 may be caused to perform the learned set of instructions to manipulate the item.” [0020]; “In some embodiments, the inventory management system may generate instructions for manipulating an item (e.g., retrieving the item from a storage location) based on the manual operations most commonly performed by operators.” [0021]; “In some embodiments, the manual operation may include setting up the robotic unit to perform a task in an automated fashion. For example, the manual operation may cause an operator to view the current status of the task and provide instructions to the robotic unit (e.g., a type of grasp to use, an amount of force to use in the grasp, or a pose to initiate the grasp from).” See at least [0022]; Examiner Interpretation: The operator provides instructions, such as type of grasp, to an already automated task in which the operator made the instructions based on the viewed status of the task. The instructions provided by the operator are then learned and used to effectively operate the robot autonomously using the previous automatic plan modified by the learned set of instructions (same as using both the automatic operational information and the operational information).).

Regarding Claims 5, 9-10, and 12,
Modified Gupta teaches 
The robot system of claim 1, (Regarding Claim 5)
The robot system of claim 3, (Regarding Claim 9)
The robot system of claim 4, (Regarding Claim 10)
The robot system of claim 7, (Regarding Claim 12)
Gupta further teaches
wherein each operation device is configured to be specifiable of a workpiece that is an object to be worked by the corresponding robot body, and the operational information includes workpiece information specified by each operation device, and wherein each motion controller controls the corresponding robot body in response to the operational information so that the corresponding robot body operates to perform a work to the workpiece specified by each operation device (“the control unit 110 may record operations performed by a number of operators with respect to a particular item or type of item. Based on these recorded operations, the control unit 110 may identify an appropriate set of instructions for manipulating the particular item. In some embodiments, a set of instructions may be particular to a specific pose or position of the item.” See at least [0020]; “Inventory data 216 may be predetermined or it may be dynamically generated. For example, manipulation data associated with an item may be updated as new information is received on that item. In some embodiments, the inventory data 216 may include information related to grasping of items. In some embodiments, the inventory data 216 may include information related to a pose that is appropriate for one or more items. In some embodiments, the inventory data 216 may include a set of instructions for manipulating a particular item learned from one or more interactions by one or more operators to cause a robotic picking unit to automatically retrieve the item.” [0031]; “In another example, manual retrieval of a particular item may be assigned to an operator that is familiar with that particular item (e.g., an operator capable of discerning between like items).” [0045]; Examiner Interpretation: The operator uses a remote manipulation device (operation device) to generate operational data specific to particular items (workpieces) or poses of the items. The robotic unit learns how to operate on particular items based on the generated operational data and the robot can then autonomously perform certain learned operations corresponding to the particular items/poses.).

Regarding Claim 13,
Modified Gupta teaches
The robot system of claim 1,
Gupta does not explicitly teach
further comprising at least one connection informer configured to inform the plurality of operators of whether or not each robot body is operable by any of the plurality of operation devices.
However, Evans teaches
	“To aid the operator during communication, each programmable controller may be assigned unique names and/or colors on the pendant display indicating whether or not a connection is made and what type of connection, direct or remote. This display may be a user designed web page or direct link. If a direct log in connection between the robot and the teaching device is lost, the robot will stop and the display on the teaching device will indicate the disconnection.” [0034]; “As shown in FIG. 4, the teach pendant 11, 21 has a display 30 including a central screen 31 for generating a visual display of an icon 32 identifying the robot to which the teach pendant is connected.” [0035]; Examiner Interpretation: Each pendant also operates as a connection informer. In the case there is multiple pendants (see at least [0020-0021]), a plurality of operators would be informed.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Gupta to further include the teachings of Evans to avoid confusion of an operator when multiple different pendants operate multiple different robots (see at least [0034]).

Regarding Claim 15,
Modified Gupta teaches
The robot system of claim 1,
Gupta does not explicitly teach
wherein the at least one request informer comprises a plurality of request informers corresponding to the plurality of operators.
However, Anderson teaches
	“For example, the dispatcher may call the worker, send a text message to the worker, send an email to the worker, page the worker over a loudspeaker, speak to the worker using a two-way radio transceiver, speak to the worker directly, or use any suitable communication system to notify the worker of the assistance request.” [0156]; “The worker may reject the assistance request by swiping an icon displayed by an app on this worker's mobile phone. The ranking application may then select the third worker as the top ranking worker and notify this worker of the assistance request. The third worker may accept the request.” [0165]; Examiner Interpretation: In the case where the request informer is a worker’s mobile phone display, there are multiple request informers as each worker would have there own mobile phone.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Gupta to further include the teachings of Anderson to have multiple request informers as to notify different operators in the case an operator is unavailable (see at least [0158]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 20180284760 A1) in view of Evans (IDS: US 20090299524 A1), Anderson (US 20180189748 A1), and Takaichi (US 20170144297 A1).

Regarding Claim 14,
Modified Gupta teaches
The robot system of claim 13, 
Gupta does not explicitly teach
wherein when the selected robot body is operable by the first operation device corresponding to the first input device, the at least one connection informer informs the plurality of operators that the selected robot body is operable by the first operation device corresponding to the first input device, such that the first operation device corresponding to the first input device is identifiable 
However, Takaichi teaches
“FIG. 7 is an example of the field of view of the worker in an operation mode, and indicates the field of view of the worker who sees the identification color display part 24 of the robot 23 across the see-through display 32. For example, when the identification color of the robot 23 is blue, the see-through display 32 is lit on with blue around (the target robot prompt part 36), and a color the same as that of the identification color display part 24 of the robot 23 can be seen. Moreover, although not shown, the target robot prompt part 46 of the arm unit 40 is also lit on with blue. Suppose that the target robot identified by the worker terminal side is different from the robot that the worker implies, the ON color at the worker terminal side is inconsistent with the identification color part at the robot side in the field of view, therefore, according to the composition of the embodiment, whether identification of the target robot is correctly performed can be directly and immediately confirmed. Moreover, a third party other than the worker (e.g., other workers in the same cell, the factory manager, etc.) can also see the ON color at the worker terminal side and the identification color at the robot side, and thus safety of the cooperative work and normal operations of the system can be managed and monitored objectively. In addition, the identification color display part 24 and the target robot prompt parts 36 and 46 further play a role of a communication establishing display lamp indicating that wireless communication can be conducted between the robot and the worker terminal.” [0089]; Also see at least [0018-0019]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Gupta to further include the teachings of Takaichi so that “safety of the cooperative work and normal operations of the system can be managed and monitored objectively.” [0089]

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 20180284760 A1) in view of Evans (IDS: US 20090299524 A1).

Regarding Claim 16,
Gupta teaches
A robot system comprising: a plurality of robot bodies (“Techniques described herein are directed to an inventory management system in which one or more robotic units are configured to carry out tasks automatically.” [0014]; “multiple mobile picking units may be provided with instructions for fulfilling multiple item requests at the same time (e.g., in parallel).” [0044]);
a plurality of operation devices (“the inventory system architecture may include one or more remote manipulation devices 242.” See at least [0038]; Examiner Interpretation: The remote manipulation devices are interpreted to be operation devices because they are used by a operator to manually operate a robot.)
configured to respectively accept operation by a plurality of operators and generate operational information for causing the robot bodies to operate (“in the described system, the robotic units may, during execution of an automated procedure, encounter tasks that the robotic units are unable to perform automatically (e.g., the system may have insufficient instructions for performing the task). In this scenario, the robotic units of the described system may submit a request for manual operation to a queue of operators to complete the task. When the request reaches the top of the queue, and when an operator is available to handle the request, the operator is able to take control of the robotic unit to complete the task manually.” [0015]; “The remote manipulation device 116 may be any electronic device capable of transmitting input received from an operator to a robotic unit 102. … For example, the remote manipulation device may be a virtual reality (VR) headset capable of receiving image information (e.g., video augmented with a text overlay) and a pair of sensor gloves capable of receiving hand motion information as user input and translating that user input to computer-executable instructions. In another example, the remote manipulation device may include a display device and a joystick.” See at least [0018]); 
a plurality of motion controllers provided corresponding to the plurality of robot bodies, respectively, and configured to control operation of the corresponding robot body (“the robotic picking unit 204 may include any suitable mobility means 240. For example, the robotic picking unit 204 may include wheels and a motorized engine, such that the robotic picking unit 204 is capable of autonomous movement. In this example, the memory 226 may include a routing module 236, which may be configured to perform automated route guidance.” [0037]; Fig. 2 shows that the routing module 236 along with a processor 228 which can control the robotic unit to move, are located within the robotic unit.; Examiner Interpretation: The routing module is the motion controller. Since each robotic unit has their own, there would be multiple motion controllers corresponding to multiple control units.)
selecting any of the plurality of robot bodies (“The control unit 110 may add the request to a queue of such requests that are being worked on by one or more operators. Once the request is at the top of the queue and is selected by or assigned to an operator 114, the operator 114 may use the remote manipulation device 116 to control the robotic unit 102 and to cause it to pick the requested item.” [0019]; “In another example, an operator may be compensated based on the manual operations performed. In this example, the operator may be a member of a crowdsourcing website in which users are able to select and perform various manual operations.” [0052]),
and wherein the robot system further comprises a plurality of request generators provided corresponding to the plurality of motion controllers, respectively, and configured to generate an operation request for requesting the operational information (“in the described system, the robotic units may, during execution of an automated procedure, encounter tasks that the robotic units are unable to perform automatically (e.g., the system may have insufficient instructions for performing the task). In this scenario, the robotic units of the described system may submit a request for manual operation to a queue of operators to complete the task.” [0015]; “If the item manipulation module 232 determines that insufficient instructions are available for manipulating the item, then the robotic picking unit 204 may submit a request to the control unit 202 for manual manipulation of the item by a remote operator.” See at least [0035]; “In architecture 200, a control unit 202 may be in communication with inventory management components, such as a robotic picking unit 204. A robotic picking unit 204 may be an example robotic unit 102 depicted in FIG. 1.” [0024]; Examiner Interpretation: The robotic picking unit is also the request generator and since “a robotic picking unit 204 may be an example robotic unit 102,” and Gupta discusses having a plurality of robotic units, a plurality of robot picking units would be provided corresponding to a plurality of robotic units, each having a motion controller (routing module).);
at least one request informer configured to inform the plurality of operators that one of the request generators generates the operation request (“The control unit 110 may add the request to a queue of such requests that are being worked on by one or more operators. Once the request is at the top of the queue and is selected by or assigned to an operator 114” [0019]); 
Gupta does not explicitly teach
and configured to control operation of the corresponding robot body in response to the operational information; 
and a plurality of input devices provided corresponding to the plurality of operation devices, respectively, and configured to receive an operation for selecting any of the plurality of robot bodies, 
wherein when any of the plurality of robot bodies is selected by a first input device of the plurality of input devices, in response to a condition being satisfied that the robot body selected by the first input device is operated based on the operational information output from a second operation device of the plurality of operation devices that corresponds to a second input device of the plurality of input devices that is different from the first input device, the motion controller corresponding to the selected robot body does not control the operation of the selected robot body based on the operational information output from a first operation device of the plurality of operation devices that corresponds to the first input device, and in response to the condition not being satisfied, the motion controller corresponding to the selected robot body controls the operation of the selected robot body based on the operational information output from the first operation device; 
and at least one connection informer configured to inform the plurality of operators of whether or not each robot body is operable by any of the plurality of operation devices.
However, Evans teaches
A plurality of motion controllers configured to control operation of the corresponding robot body in response to the operational information (“Three controllers are shown by way of example, however, as little as two, or more than three controllers can be utilized. The system 10 permits the teach pendant 11 to be selectively connected to one or more of the controllers 13, 14 and 15 through the network 12. The single teach pendant 11 is coupled to one of the robot controllers, for example the controller 13, preferably by logging in to the controller 13 via the network 12 for actively performing a variety of tasks such as jogging, running and displaying programs.” See at least [0017-0018]; Examiner Interpretation: A teach pendent is an operation device that generates operational information that is sent to the robot controller for controlling the robot.); 
a plurality of input devices provided corresponding to the plurality of operation devices, respectively, and configured to receive an operation for selecting any of the plurality of robot bodies (“The system according to the present invention can selectively connect each of a plurality of teach pendants to each of a plurality of programmable controllers.” [0020]; “each of the multiple teach pendants 11, 21 is logged in to the individual controllers 13, 14 respectively and may remotely log in to the other controller and/or the additional controller 15 for performing passive tasks. Each teach pendant 11, 21 may remotely log in to any number of controllers for performing passive tasks and display the corresponding operating menu for each controller connected.” [0021]; “As shown in FIG. 4, the teach pendant 11, 21 has a display 30 including a central screen 31 for generating a visual display of an icon 32 identifying the robot to which the teach pendant is connected. An instruction above the icon 32 directs the user to press ENTER to change the display to a different robot to be selected. As shown in FIG. 5, the central screen 31 has multiple icons 32 through 35 each representing a different robot to be selected.” [0035]), 
wherein when any of the plurality of robot bodies is selected by a first input device of the plurality of input devices, in response to a condition being satisfied that the robot body selected by the first input device is operated based on the operational information output from a second -3-Application No. 16/756,060 operation device of the plurality of operation devices that corresponds to a second input device of the plurality of input devices that is different from the first input device, the motion controller corresponding to the selected robot body does not control the operation of the selected robot body based on the operational information output from a first operation device of the plurality of operation devices that corresponds to the first input device, and in response to the condition not being satisfied, the motion controller corresponding to the selected robot body controls the operation of the selected robot body based on the operational information output from the first operation device (“With reference to FIG. 3, the network 12 can include a server that runs a program that prevents the simultaneous connection of the teach pendant 11 and the teach pendant 21 to the same controller for performing active tasks. The network 12 has an active tasks portion 22 and a passive tasks portion 23 for the teach pendant 11 and has an active tasks portion 24 and a passive tasks portion 25 for the teach pendant 21. For example, assume that the teach pendant 11 is connected to the controller 13 for active tasks through the active tasks portion 22 as shown in FIG. 3. Then the active tasks portion 24 will prevent connection of the teach pendant 21 to the controller 13 for active tasks, but does permit connection of the teach pendant 21 to the controllers 14 and 15 for active tasks as shown in FIG. 3. In a similar manner, the teach pendant 11 is connected to the controller 13 through the passive tasks portion 23 and the teach pendant 21 is connected to the controllers 14 and 15 for passive tasks through the passive tasks portion 25. However, it may be important that the user of either of the teach pendants to know how a controller connected to the other teach pendant is operating. Thus, the server in the network 12 can permit connection of the teach pendant 11 to the controllers 14 and 15 through the passive tasks portion 23 and connection of the teach pendant 21 to the controller 13 through the passive tasks portion 25.” [0032]);
and at least one connection informer configured to inform the plurality of operators of whether or not each robot body is operable by any of the plurality of operation devices (“To aid the operator during communication, each programmable controller may be assigned unique names and/or colors on the pendant display indicating whether or not a connection is made and what type of connection, direct or remote. This display may be a user designed web page or direct link. If a direct log in connection between the robot and the teaching device is lost, the robot will stop and the display on the teaching device will indicate the disconnection.” [0034]; “As shown in FIG. 4, the teach pendant 11, 21 has a display 30 including a central screen 31 for generating a visual display of an icon 32 identifying the robot to which the teach pendant is connected.” [0035]; Examiner Interpretation: Each pendant also operates as a connection informer. In the case there is multiple pendants (see at least [0020-0021]), a plurality of operators would be informed.).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Gupta to further include the teachings of Evans to accommodate the use of multiple operation devices for multiple robot controllers in a way that avoids confusion (“The shortcomings of the prior art systems are avoided by allowing the pendant to make connection via a network (Ethernet, wireless, any such connection) to any robot controller that is designated to be part of the overall system. This allows a system to be configured with multiple robot controllers and one or multiple pendants. In such a system any pendant can connect to and operate any controller. With this approach as many teach pendants as are required at a given time to do teaching operations can be provided.” See at least [0009]. Also see at least [0002-0006] and [0034].).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Heinla (US 20180232839 A1) is pertinent because it discusses a robot delivery system with multiple robots and multiple remote operators in which the robots can request control assistance to the operators.
Larson (US 20200147793 A1) is pertinent because it discusses a visual indicator, such as a blinking light, to indicate an assistance request of a robot out of a plurality of robots.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.E./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664